Order unanimously modified by striking therefrom the first two ordering paragraphs and inserting in place thereof the following: “ ORDERED that Irwin Buxbaum, an officer of Auto-Land, Inc., and Hans Blocher, Charles A. Buchet and M. Koundadze, officers of Citroen Cars Corporation, be examined at the office of Cohen, Lombardo, Maisel, Blewett and Fisher, 266 Pearl Street, Buffalo, New York, on or before May 20, 1961, before Robert P. Freedman, Esq., who is hereby appointed as Referee to preside over the said examination and said examination is to continue until all of said officers have been examined.” And as so modified the order is affirmed, with $25 costs and disbursements to the appellant. Memorandum: Delay ordered by Special Term in examination of M. Koundadze, executive vice-president of Citroen Cars Corporation, until after completion of other examinations was not warranted by the papers before it. Appointment of a Referee was prayed for in. the notice of motion and one should have been appointed to preside over the ''examinations. (Appeal from order of Erie Special Term resettling an order direct-ng examination before trial of officers of the corporations.) Present—Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.